Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 7/24/19, assigned serial 16/521061 and title “Method of automated calibration for in-hand object location system”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1 and 20, the prior art of record does not disclose a method, and a non-transitory computer-readable medium, of automated in-hand calibration, comprising providing at least one robotic hand including a plurality of grippers connected to a body; actuating the plurality of grippers to grasp an object; and generating instructions to grip and manipulate an orientation of the object via an image feed from the at least one camera for a visualization of the object.  This 
As per claim 12, the prior art of record does not disclose a method of automated in-hand calibration, comprising providing at least one robotic hand including a plurality of grippers connected to a body; actuating the plurality of grippers to grasp an object; generating instructions to grip and manipulate an orientation of the object via an image feed from the at least one camera for a visualization of the object; a first determining whether or not a feed from a visualization of the object correlates with a generated instructions; a first correcting the gripping and manipulating of the object based on the first determining; a second determining whether or not a feed from the at least one tactile sensor correlates with the generated instructions; a second correcting the gripping and manipulating of the object based on the second determining; and placing the object in an assembly of parts.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
As per claim 15, the prior art of record does not disclose a robotic hand, comprising a plurality of grippers and a body; at least one illumination surface disposed on the peripheral surface of the plurality of grippers; and at least one tactile sensor disposed in the at least one illumination surface, wherein the at least one robotic hand, the plurality of grippers, the at least one camera, the at least one 
Claims 1-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DALENA TRAN/          Primary Examiner, Art Unit 3664